** RE: COMMISSIONERS OF THE LAND OFFICE: CONFLICT OF INTEREST QUESTION
THIS WILL RESPOND TO YOUR LETTER ON BEHALF OF THE COMMISSIONERS OF THE LAND OFFICE (CLO) DATED OCTOBER 16, 1989, SEEKING TO ASCERTAIN WHETHER CERTAIN ACTIVITIES OF THE SECRETARY, WILLIAM M. SHARP, ARE VIOLATIVE OF VARIOUS STATUTORY AND CONSTITUTIONAL PROHIBITIONS AGAINST CONFLICTS OF INTEREST. FOR THE REASONS SET OUT BELOW, WE ARE UNABLE TO PROVIDE A SUBSTANTIVE RESPONSE TO THE QUESTIONS YOU HAVE POSED AND MUST DECLINE TO DO SO PURSUANT TO 74 Ohio St. 18C(2)
AS I BELIEVE YOU ARE AWARE, SEVERAL ATTORNEYS IN THIS OFFICE HAVE CONSULTED WITH DR. SHARP, AT THE REQUEST OF VARIOUS COMMISSIONERS, TO ADVISE HIM ON THE LEGAL RAMIFICATIONS OF CONTEMPLATED PERSONNEL ACTIONS. IN THE COURSE OF THOSE DISCUSSIONS OUR OFFICE ACQUIRED SUFFICIENT INFORMATION TO CONVINCE ME THAT WE CANNOT ADDRESS YOUR QUESTIONS WITHOUT VIOLATING RULE 1.7(A) OF THE RULES OF PROFESSIONAL CONDUCT.5 O.S. SUPP. 1988, CH. L, APP. 3-A.
I WOULD NOTE THAT YOUR QUESTIONS CAN AND SHOULD BE REVIEWED AND DECIDED, IN THE FIRST INSTANCE, BY THE CLO ITSELF. I WOULD ALSO NOTE THAT THE CLO HAS A LEGAL STAFF LARGE ENOUGH TO PROVIDE YOU WITH ANY LEGAL ASSISTANCE YOU MAY REQUIRE. IN ADDITION, SEVERAL COMMISSIONERS HAVE ACCESS TO THEIR OWN COUNSEL. THEREFORE, OUR INABILITY TO RESPOND TO YOUR REQUEST WITHOUT VIOLATING OUR STATUTORY AND ETHICAL DUTIES AS LAWYERS DOES NOT LEAVE YOU WITHOUT ACCESS TO COMPETENT LEGAL ADVICE.
(ROBERT H. HENRY)